DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16th, 2022 has been entered.
 
Response to Amendment
Applicant's amendment filed March 16th, 2022 have been entered. Claims 1 and 14 have been amended. Claims 3 and 19 have been cancelled. 

The Section 112, 2nd paragraph rejections made in the Office action mailed December 22nd, 2021 have been withdrawn due to Applicant’s amendments.
The Section 102/103 rejections over Shimizu as the primary reference made in the Office action mailed December 22nd, 2021 have been withdrawn due to Applicant’s amendments.

Election/Restrictions
Newly amended claims 14-18 & 20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 14 was amended to include the subject matter of claim 8, Species B (curved shape).
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-18 & 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 11, it is unclear how the gradual changing part does not already include both a main gradual changing part and a secondary gradual changing part.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (U.S. Pub. No. 2017/0334127 A1) (hereinafter “Kitano”), as evidenced by Gelli (U.S. Pub. No. 2014/0044923 A1) (hereinafter “Gelli”), in view of Kusumoto (JP 2015-204936 A) (hereinafter “Kusumoto”).
Regarding claims 1-4, 7, and 11-13, Kitano teaches a seat covering for vehicles [0002] comprising an outer deformable thermoplastic skin material (All Figs. [2]) and a cushioned backing material (All Figs. [4/3]) [0048-0050], wherein the skin and cushioning material comprise a series of heated depressed/recessed embossments comprising a gradual changing part on both sides, a first side being steeper and the second side being more gradually inclined [0011, 0019-0020, & 0065], either or both sides comprising a gentle incline created by a series of steps or a bevel from a base portion, which forms the un-pressed/un-recessed area [0015-0018], not pressed to prevent discoloration (degeneration) [0085], wherein the angle of the incline being dependent on the desired design and level of light reflection and shine/gloss desired [0065, 0080], wherein Gelli evidences that bevels/inclines can be formed entirely along an embossing projection, linearly or curvilinearly [0046, 0073, 0124].
Further regarding claims 1-2 and 12, the length/distance and the angle of the gentle incline (and steeper incline) are not taught.
Kusumoto teaches a fibrous decorative surface material comprising decorative recessed (bottom) areas connected to non-recessed (top) areas via gently inclined surfaces, wherein in order to smooth a shine/gloss change and gradation change between a recessed area the inclined surfaces have an inclination angle with respect to the top and bottom surface of 20° or less, preferably 10° or less, and more preferably 5° or less (supplementary obtuse angle {max: 180°} with recessed part: greater than 160°, preferably 170° or greater, and more preferably 175° or less; inverse obtuse angle {min: 180°} with non-recessed part: less than 200°, preferably 190° or less, more preferably 185° or less), wherein different portions of the slope may have different inclination angles so that appearance may change based on different angles [0014-0020].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a gentle incline to a first side and a second side of a recess wherein the longest distance and shallowest angles within the claimed ranges would have been used. One of ordinary skill in the art would have been motivated to use the already known gentle inclines that would not only provide differing appearances from different viewing angles but also provide a smoothed transition from a non-heat pressed region [Kusumoto; 0014-0015] to a heat-pressed region having additional shine, discoloration, or tactile feeling [Kitano; 0085].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kitano in view of Kusumoto, as applied to claim 1 above, further in view of Furukawa et al. (JP 2007-276285 A) (hereinafter “Furukawa”) and Kim et al. (KR 2011001360 U) (hereinafter “Kim”).
Kitano teaches that the cushion layer may be made from any material but uses synthetic resin foam as an example [0050].
Furukawa teaches an embossed seat covering, wherein conventionally polyurethane foam is used as a cushioning layer [0002], wherein equivalents useful are woven fabrics, knitted fabrics, and nonwoven fabrics [0011, 0022, 0025-0026].
Kim teaches a car seat fabric comprising a double raschel knitted fabric as the cushioning layer, improved over the prior art polyurethane foam (pgs. 1-2), that works as a spacer fabric connecting two (warp) knitted fabrics [pg. 5, 1st paragraph).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the cushion layer as a double Raschel spacer knitted layer having the proper elongation properties for embossment. One of ordinary skill in the art would have been motivated to provide a monetary, environmental, and permeability improvement (pgs. 1-2) over (polyurethane) foam used as the cushioning layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 3rd, 2022